        Case 3:14-cv-05157-SK Document 215 Filed 10/15/18 Page 1 of 5



 1   ARTURO J. GONZÁLEZ (CA SBN 121490)
     AGonzalez@mofo.com
 2   CAITLIN SINCLAIRE BLYTHE (CA SBN 265024)
     CBlythe@mofo.com
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 5
     Attorneys for Plaintiffs
 6   RAUL BARAJAS
     ELVA BARAJAS
 7
     [Additional counsel on signature page]
 8

 9                                  UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                         SAN FRANCISCO DIVISION

12

13   RAUL BARAJAS and                                         Case No. 3:14-cv-05157 SK
     ELVA BARAJAS,
14                                                            THE PARTIES’ PROPOSED
                             Plaintiffs,                      ALTERNATIVE JURY
15                                                            INSTRUCTION REGARDING
             v.                                               JUDICIAL NOTICE
16
     CITY OF ROHNERT PARK, a municipal                        Judge: Hon. Sallie Kim
17   corporation; and JACY TATUM, DAVID                       Dept.: Courtroom C, 15th Floor
     RODRIGUEZ and MATTHEW SNODGRASS,                         Trial Date: October 24, 2018
18   officers with the City of Rohnert Park Police
     Department,
19
                             Defendants.
20

21           At the October 9, 2018 jury instruction conference, the Court ordered the parties to meet

22   and confer regarding the jury instruction addressing judicial notice. The parties have done so and

23   are close to agreement, but are not in agreement with respect to including the offense date and

24   case number (which Plaintiffs believe are not relevant) and submit alternate versions of the

25   judicial notice instruction in this single filing.

26           Plaintiffs’ preference is to use the jury instruction on judicial notice that Plaintiffs

27   submitted with their Amended Separate [Proposed] Jury Instructions September 13, 2018. (ECF

28   No. 194 at 4.) If the Court is inclined to include additional information, to include the terms of
     PLAINTIFFS’ PROPOSED ALTERNATIVE JUDICIAL NOTICE INSTRUCTION
     CASE NO. 3:14-CV-05157 SK
                                                                                                     1
     sf-3951980
        Case 3:14-cv-05157-SK Document 215 Filed 10/15/18 Page 2 of 5



 1   Edgar Perez’s terms of probation, Plaintiffs propose that the Court give the instruction Plaintiffs
 2   include in this filing.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
     ALTERNATIVE JUDICIAL NOTICE INSTRUCTION
     CASE NO. 3:14-CV-05157 SK
                                                                                                      2
     sf-3951980
        Case 3:14-cv-05157-SK Document 215 Filed 10/15/18 Page 3 of 5



 1       PLAINTIFFS’ ALTERNATE INSTRUCTION REGARDING JUDICIAL NOTICE
 2          The court has decided to accept as true the following facts:
 3          On August 29, 2012, Edgar Perez pled nolo contendere (no contest) to California Penal Code
 4   section 148(a)(1), resisting arrest, a misdemeanor. Thus, he was convicted of this offense.
 5           His probation term was as follows:
 6           Be of good conduct and obey all laws.
 7           Submit to a warrantless search and seizure of person, property, or vehicle at any time of
 8   the day or night.
 9           Submit to warrantless search/seizure of residence any time of the day or reasonable hour
10   of the night by any probation/law enforcement officer.
11          Do not possess or use controlled substances or associated paraphernalia without valid
12   prescription.
13          On August 29, 2012, Edgar Perez pled nolo contendere (no contest) to California Health and
14   Safety Code section 11550(a), which proscribes use or being under the influence of a controlled
15   substance, a misdemeanor. Thus, he was convicted of this offense.
16          He was subject to the probation terms stated above.
17          On May 2, 2013, Edgar Perez pled guilty to California Health and Safety Code section
18   11377(a), possession of a controlled substance, a felony. Thus, he was convicted of this offense.
19          He was subject to the probation terms stated above.
20          You must accept these facts as true.
21

22

23

24

25

26

27

28
     ALTERNATIVE JUDICIAL NOTICE INSTRUCTION
     CASE NO. 3:14-CV-05157 SK
                                                                                                         3
     sf-3951980
        Case 3:14-cv-05157-SK Document 215 Filed 10/15/18 Page 4 of 5



 1      DEFENDANTS’ ALTERNATE INSTRUCTION REGARDING JUDICIAL NOTICE
 2           The court has decided to accept as true the following facts:
 3           On August 29, 2012, Edgar Perez pled nolo contendere (no contest) to California Penal Code
 4   section 148(a)(1), resisting arrest, a misdemeanor, Offense Date November 12, 2010, Case Number
 5   SCR-593167. Thus, he was convicted of this offense.
 6           Edgar Perez was given a 36-month conditional sentence with terms as follows:
 7           Be of good conduct and obey all laws.
 8           Submit to a warrantless search and seizure of person, property, or vehicle at any time of
 9   the day or night.
10           Submit to warrantless search/seizure of residence any time of the day or reasonable hour
11   of the night by any probation/law enforcement officer.
12           Do not possess or use controlled substances or associated paraphernalia without valid
13   prescription.
14           Edgar Perez conditional sentence ended August 29, 2015
15           On August 29, 2012, Edgar Perez pled nolo contendere (no contest) to California Health and
16   Safety Code section 11550(a), which proscribes use or being under the influence of a controlled
17   substance, a misdemeanor, Offense Date May 20, 2011, Case Number SCR-604798 Thus, he was
18   convicted of this offense.
19           Edgar Perez was given a 36-month conditional sentence with identical terms as stated above
20   except this sentence ended October 17, 2015
21           On May 5, 2013, Edgar Perez pled guilty to California Health and Safety Code section
22   11377(a), possession of a controlled substance, a felony, Offense Date June 23, 2012, Case Number
23   SCR 620381. Thus, he was convicted of this offense.
24           Edgar Perez was given a 36-month conditional sentence with identical terms as stated above
25   except this sentence ended May 2, 2016.
26           You must accept these facts as true.
27

28
     ALTERNATIVE JUDICIAL NOTICE INSTRUCTION
     CASE NO. 3:14-CV-05157 SK
                                                                                                          4
     sf-3951980
        Case 3:14-cv-05157-SK Document 215 Filed 10/15/18 Page 5 of 5



 1   Dated: October 15, 2018                     MORRISON & FOERSTER LLP
 2

 3                                               By:    /s/ Arturo J. González
                                                           ARTURO J. GONZÁLEZ
 4
                                                        Attorneys for Plaintiffs
 5                                                      RAUL BARAJAS,
                                                        ELVA BARAJAS
 6

 7

 8   DATED: October 15, 2018                   By:     PERRY, JOHNSON, ANDERSON, MILLER
                                                       & MOSKOWITZ, LLP
 9

10                                                      /s/ Scott Lewis
                                                       DAVID F. BEACH
11                                                     SCOTT A. LEWIS
                                                       Attorneys for Defendants
12                                                     CITY OF ROHNERT PARK JACY TATUM,
                                                       DAVID RODRIGUEZ and MATTHEW
13
                                                       SNODGRASS
14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
     ALTERNATIVE JUDICIAL NOTICE INSTRUCTION
     CASE NO. 3:14-CV-05157 SK
                                                                                          5
     sf-3951980
